Citation Nr: 0824313	
Decision Date: 07/21/08    Archive Date: 07/30/08

DOCKET NO.  06-35 049	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 
10 percent before October 2, 2006, for Dupuytren's 
contracture of the right hand.

2.  Entitlement to a disability rating in excess of 20 
percent after October 2, 2006, for Dupuytren's contracture of 
the right hand.

3.  Entitlement to an initial compensable disability rating 
for Dupuytren's contracture of the left hand.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

Rory E. Riley, Associate Counsel
INTRODUCTION

The veteran served on active duty from November 1966 to 
November 1968.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a September 2005 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Louis, Missouri, which granted service connection for 
Dupuytren's contracture of both hands and assigned an initial 
rating of 10 percent disabling for the right hand and 0 
percent disabling for the left hand, effective November 26, 
2002.  In an October 2006 rating decision, a 20 percent 
rating was assigned for the right hand, effective October 2, 
2006.  On a claim for an increased rating, the claimant will 
generally be presumed to be seeking the maximum benefit 
allowed by law and regulation, and it follows that such a 
claim remains in controversy where less than the maximum 
available benefit is awarded.  AB v. Brown, 6 Vet. App. 35, 
38 (1993).  Since the grant of the 20 percent rating is not a 
full grant of the benefits sought on appeal, and since the 
veteran did not withdraw his claim of entitlement to a higher 
initial rating, the matter remains before the Board for 
appellate review.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  Prior to October 2, 2006, the veteran's Dupuytren's 
contracture of the right hand has not been shown to have 
favorable ankylosis of three digits on his right hand.

3.  On and after October 2, 2006, the veteran's Dupuytren's 
contracture of the right hand has not been shown to have 
favorable ankylosis of the thumb or index finger; or of four 
digits of his right hand.

4.  The veteran's Dupuytren's contracture of the left hand 
has not been shown to have favorable ankylosis of two digits 
of his left hand.
CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for 
Dupuytren's contracture of the right hand were not met prior 
to October 2, 2006.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a Diagnostic 
Codes 5221 - 5223 (2007).

2.  The criteria for a rating of 20 percent disabling, but 
not higher, for Dupuytren's contracture of the right hand, 
was met on October 2, 2006.  38 U.S.C.A. §§ 1155, 5107 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a 
Diagnostic Codes 5221, 5222 (2007).

3.  The criteria for a compensable rating for Dupuytren's 
contracture of the left hand have not been met. 38 U.S.C.A. 
§§ 1155, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 4.40, 
4.45, 4.59, 4.71a Diagnostic Codes 5224 - 5227 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it 
must assist the claimant by making reasonable efforts to get 
the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 
C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  The notice required must be provided to the 
claimant before the initial unfavorable decision on a claim 
for VA benefits, and it must (1) inform the claimant about 
the information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide that pertains to the 
claim.  38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1) (as 
amended, effective May 30, 2008); Pelegrini v. Principi, 18 
Vet. App. 112, 120 (2004).

Upon receipt of an application for a service-connection 
claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require 
VA to review the information and the evidence presented with 
the claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating, or is necessary to 
substantiate, each of the five elements of the claim, 
including notice of what is required to establish service 
connection and that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006)

For an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  Further, if the Diagnostic 
Code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation, e.g. competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Id.
Nevertheless, in this case, the veteran is challenging the 
initial evaluation assigned following the grant of service 
connection.  In Dingess, the Court held that in cases where 
service connection has been granted and an initial disability 
rating and effective date have been assigned, the typical 
service-connection claim has been more than substantiated, it 
has been proven, thereby rendering section 5103(a) notice no 
longer required because the purpose that the notice is 
intended to serve has been fulfilled.  Id. at 490-91; see 
also Goodwin v. Peake, No. 05-876 (U.S. Vet. App. May 19, 
2008).  Thus, because the notice that was provided before 
service connection was granted was legally sufficient and the 
appellant is appealing the initial ratings assigned for the 
service-connected disabilities, VA's duty to notify in this 
case has been satisfied.

In addition, the duty to assist the veteran has also been 
satisfied.  The veteran's service medical records and VA 
medical records pertinent to the years after service are in 
the claims file and were reviewed by both the RO and the 
Board in connection with the veteran's claim.  The veteran 
was also afforded VA examinations in March 2004 and in 
October 2006.  For these reasons, the Board concludes that VA 
has fulfilled the duty to assist the veteran in this case.


LAW AND ANALYSIS

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R., Part 4.  The rating schedule is primarily a 
guide in the evaluation of disability resulting from all 
types of diseases and injuries encountered as a result of or 
incident to military service.  The ratings are intended to 
compensate, as far as can practicably be determined, the 
average impairment of earning capacity resulting from such 
diseases and injuries and their residual conditions in 
civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41.  Consideration of the whole-recorded history 
is necessary so that a rating may accurately reflect the 
elements of disability present.  38 C.F.R. § 4.2; Peyton v. 
Derwinski, 1 Vet. App. 282 (1991).  While the regulations 
require review of the recorded history of a disability by the 
adjudicator to ensure a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
the current medical findings.  Where an increase in the 
disability rating is at issue, the present level of the 
veteran's disability is the primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

However, there is a distinction between an appeal of an 
original or initial rating and a claim for an increased 
rating, and this distinction is important with regard to 
determining the evidence that can be used to decide whether 
the original rating on appeal was erroneous.  Fenderson v. 
West, 12 Vet. App. 119, 126 (1999).  For example, the rule 
articulated in Francisco v. Brown--that the present level of 
the veteran's disability is the primary concern in a claim 
for an increased rating and that past medical reports should 
not be given precedence over current medical findings--does 
not apply to the assignment of an initial rating for a 
disability when service connection is awarded for that 
disability.  Fenderson, 12 Vet. App. at 126; Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  Instead, where a veteran 
appeals the initial rating assigned for a disability, 
evidence contemporaneous with the claim and with the initial 
rating decision granting service connection would be most 
probative of the degree of disability existing at the time 
that the initial rating was assigned and should be the 
evidence "used to decide whether an original rating on 
appeal was erroneous . . . ."  Fenderson, 12 Vet. App. at 
126.  If later evidence indicates that the degree of 
disability increased or decreased following the assignment of 
the initial rating, "staged" ratings may be assigned for 
separate periods of time based on facts found.  Id.. 

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portrays the anatomical damage 
and the functional loss with respect to all of these 
elements.  In evaluating disabilities of the musculoskeletal 
system, it is necessary to consider, along with the schedular 
criteria, functional loss due to flare-ups of pain, 
fatigability, incoordination, pain on movement, and weakness.  
DeLuca v. Brown, 8 Vet. App. 202 (1995).  The functional loss 
may be due to absence of part, or all, of the necessary 
bones, joints and muscles, or associated innervation, or 
other pathology and evidenced by visible behavior of the 
claimant undertaking the motion.  Weakness is as important as 
limitation of motion, and a part that becomes painful on use 
must be regarded as seriously disabled.  38 C.F.R. § 4.40.  
Pain on movement, swelling, deformity or atrophy of disuse as 
well as instability of station, disturbance of locomotion, 
interference with sitting, standing and weight bearing are 
relevant considerations for determination of joint 
disabilities.  38 C.F.R. § 4.45.  Painful, unstable, or 
malaligned joints, due to healed injury, are entitled to at 
least the minimal compensable rating for the joint.  38 
C.F.R. § 4.59.

Preliminarily, the Board notes that the rating schedule does 
not specifically include Dupuytren's contracture, and the RO 
rated the disorder by analogy under Diagnostic Code 5299 as 
favorable ankylosis on the right hand and ankylosis of 
individual digits on the left hand. 38 C.F.R. § 4.20, 4.27, 
4.71a. (A hyphenated diagnostic code is used when a rating 
under one diagnostic code requires the use of an additional 
diagnostic code to identify the basis for the evaluation 
assigned.)

I.  Right Hand

The relevant diagnostic criteria for evaluating the veteran's 
Dupuytren's contracture of the right hand is as follows: 

Under Diagnostic Code 5223, a 10 percent rating is assigned 
when there is favorable ankylosis of two digits of one hand, 
and those two digits are the long and ring fingers; the long 
and little fingers, or the ring and little fingers.  

A 20 percent rating is assigned for unfavorable ankylosis of 
the index finger and either the long, ring or little fingers.

A 30 percent rating is assigned for unfavorable ankylosis of 
the thumb and any finger.

Under Diagnostic Code 5222, a 20 percent rating is assigned 
when there is favorable ankylosis of three digits of one 
hand, and the those three digits are the long, ring and 
little fingers.

A 30 percent rating is assigned for unfavorable ankylosis of 
the index, long and ring fingers; index, long and little 
fingers; or index, ring and little fingers. 

A 40 percent rating is assigned for unfavorable ankylosis of 
the thumb and any two fingers. 

Under Diagnostic Code 5221, a 40 percent evaluation is 
assigned for unfavorable ankylosis of four digits on one 
hand, and those four digits are the index, long, ring and 
little fingers. 

A 50 percent evaluation is assigned for unfavorable ankylosis 
of the thumb and any three fingers.

Under Diagnostic Code 5220, a 50 percent evaluation is 
assigned for unfavorable ankylosis of five digits of one 
hand.

A.  Prior to October 2, 2006

In considering the evidence of record under the laws and 
regulations as set fourth above, the Board finds that the 
veteran is not entitled to an evaluation in excess of 10 
percent for his Dupuytren's contracture of the right hand 
prior to October 2, 2006 because the veteran was not shown to 
have favorable ankylosis of three digits of one hand.  38 
C.F.R. § 4.71a, Diagnostic Code 5222-5220 (2007).  In this 
regard, at the March 2003 VA examination, the examiner stated 
that the veteran had Dupuytren's contracture of the fourth or 
ring finger, but that the veteran's grip strength was 
appropriate and his hands had full range of motion 
bilaterally.  At the March 2004 VA examination, the examiner 
stated that the right hand was affected by contractures of 
the fourth and fifth digits (ring and little fingers).  In 
sum, prior to October 2, 2006, the veteran was unable to 
fully extend his ring and little fingers, but there was no 
evidence that three digits of one hand were unfavorably 
ankylosed.  As such, the veteran is not entitled to an 
increased evaluation prior to October 2, 2006 for his 
Dupuytren's contracture of the right hand.  38 C.F.R. § 4.40, 
4.45, and 4.59; DeLuca, 8 Vet. App. 202 (1995).

In conclusion, the Board finds that veteran's level of 
disability more closely approximated the criteria for a 10 
percent rating and a higher rating was not warranted prior to 
October 2, 2006.  Therefore, the veteran's claim for a 
disability rating in excess of 10 percent for his Dupuytren's 
contracture of the right hand prior to October 2, 2006, must 
be denied.  38 C.F.R. § 4.71a, Diagnostic Codes 5220 - 5223 
(2007).

B.  On and after October 2, 2006

In considering the evidence of record under the laws and 
regulations as set fourth above, the Board finds that the 
veteran is not entitled to an evaluation in excess of 20 
percent for his Dupuytren's contracture of the right hand.  
The veteran was not shown to have favorable ankylosis of his 
thumb or index finger.  38 C.F.R. § 4.71a, Diagnostic Code 
5222 - 5220 (2007).  In this regard, during the October 2006 
VA examination, the veteran's little finger lacked by 24 mm 
the ability to come into the midpalmar crease; the veteran's 
ring finger lacked by 16 mm the ability to come into the 
midpalmar crease; and the veteran's middle finger lacked by 
18 mm the ability to come into the  midpalmar crease.  The 
examiner noted that the veteran's index finger came into 0 
degrees of extension, but was unable to hyperextend by the 
usual 15 to 20 degrees.  In sum, the veteran was unable to 
fully touch the midpalmar crease with his long, ring, and 
little finger, but there is no evidence that his thumb or 
index finger were favorably ankylosed.  As such, the veteran 
is not entitled to an increased evaluation for his 
Dupuytren's contracture of the right hand on and after 
October 2, 2006.  38 C.F.R. § 4.40, 4.45, and 4.59; DeLuca, 8 
Vet. App. 202 (1995).

In conclusion, the Board finds that veteran's level of 
disability more closely approximated the criteria for a 20 
percent rating and a higher rating was not warranted on and 
after October 2, 2006.  Therefore, the veteran's claim for a 
disability rating in excess of 20 percent for his Dupuytren's 
contracture of the right hand on and after October 2, 2006, 
must be denied.  38 C.F.R. § 4.71a, Diagnostic Codes 5220 - 
5222.

II. Left Hand

In considering the evidence of record under the laws and 
regulations as set fourth above, the Board finds that the 
veteran is not entitled to a compensable evaluation percent 
for his Dupuytren's contracture of the left hand because the 
veteran was not shown to have favorable ankylosis of two 
digits of one hand.  38 C.F.R. § 4.71a, Diagnostic Code 5223 
- 5220 (2007).  In this regard, during the March 2003 VA 
examination, the VA examiner noted that the veteran's left 
hand was marked by problems with the ring finger.  At the 
March 2004 VA examination, the VA examiner again noted that 
problems with the veteran's ring finger.  At the October 2006 
VA examination, the examiner noted that the veteran could 
make a full fist and that he was able to bring all five 
fingers into the midpalmar crease.  In sum, the evidence does 
not show that the veteran has two digits of the same hand 
that are favorably ankylosed.  As such, the veteran is not 
entitled to a compensable evaluation for his Dupuytren's 
contracture of the left hand.  38 C.F.R. § 4.40, 4.45, and 
4.59; DeLuca, 8 Vet. App. 202 (1995).

In conclusion, the Board finds that veteran's level of 
disability more closely approximated the criteria for a non-
compensable rating and a higher rating is not warranted.  
Therefore, the veteran's claim for a compensable rating 
percent for his Dupuytren's contracture of the left hand must 
be denied.  38 C.F.R. § 4.71a, Diagnostic Codes 5220 - 5223.

As noted above, staged ratings are appropriate when the 
factual findings show distinct time periods where the 
service-connected disability exhibits symptoms that would 
warrant different ratings.  Fenderson, 12 Vet. App. at 126.  
However, in this case, the factual findings do not 
demonstrate that at any time during this appeal that the 
veteran's service-connected Dupuytren's contracture of the 
left hand warranted a higher rating.  As such, entitlement to 
compensable rating for Dupuytren's contracture of the left 
hand is denied.  38 C.F.R. § 4.71a, Diagnostic Codes 5220 - 
5223; Hart, supra.

The Board has also considered whether an increased evaluation 
would be in order under other relevant diagnostic codes.  The 
assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case."  Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis, 
and demonstrated symptomatology.  See Pernorio v. Derwinski, 
2 Vet. App. 625, 629 (1992).  Thus, the Board has considered 
the propriety of assigning a higher, or separate, rating 
under another diagnostic code.  See Tedeschi v. Brown, 7 Vet. 
App. 411, 414 (1995).

In reaching this decision, the potential application of 
various provisions of Title 38 Code of Federal Regulations 
have been considered, whether or not they were raised by the 
veteran.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  In 
particular, the Board has considered the provisions of 38 
C.F.R. § 3.321(b)(1).  In this case, however, there has been 
no showing that the veteran's service-connected Dupuytren's 
contracture of either the right or left hand has caused 
marked interference with employment beyond that contemplated 
by the schedule for rating disabilities, necessitated 
frequent periods of hospitalization, or otherwise renders 
impractical the application of the regular schedular 
standards utilized to evaluate the severity of his 
disability.  As such, the medical evidence of record does not 
show that his service-connected Dupuytren's contracture of 
the right and left hands has interfered with employment 
beyond the regular schedular criteria nor that his service-
connected Dupuytren's contracture of the right and left hands 
rendered him unemployable.  In the absence of such factors, 
the Board finds that the requirements for an extraschedular 
evaluation for the veteran's service-connected Dupuytren's 
contracture of the right and left hands under the provisions 
of 38 C.F.R.  
§ 3.321(b)(1) have not been met.  Bagwell v. Brown, 9 Vet. 
App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995).

ORDER

Entitlement to an initial compensable evaluation for 
Dupuytren's contracture of the right hand prior to October 2, 
2006, is denied.

Entitlement to an evaluation in excess of 20 percent 
disabling for Dupuytren's contracture of the right hand prior 
on and after October 2, 2006, is denied.

Entitlement to an initial compensable evaluation for 
Dupuytren's contracture of the left hand is denied.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


